Title: To Thomas Jefferson from Robert G Scott, 3 March 1826
From: Scott, Robert G
To: Jefferson, Thomas

Dear Sir  Richmond March 3rd 1826I must apologize, for trespassing on the slight acquaintance, I have with you, in introducing to  you Mr Nicholas Brown; a most respectable citizen of Rhode Island, & son of the Honorable Nicholas Brown, the founder of  Brown University—Mr Brown visits Charlottesville, to examine the University, & obtain some information in relation to its discipline, the course of instruction &c—I am Sir with sentimentsof the highest veneration & respect yours &cRobert G. Scott